DETAILED ACTION
	Applicant’s response, filed 29 August 2022 has been entered.
	Claim(s) 1, and 4-11 are currently pending.  
The objection(s) to claim(s) 3, 5, and 6 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Rejection of claim(s) 1, and 6-10 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Rejection(s) of claim(s) 4-5, and 11 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Claim Objections
Claims 1, and 4-11 are objected to because of the following informalities: 
Claims 1, and 4-11 are objected to because they recite “a first gaze direction… a second gaze direction” where Examiner assumes Applicant intended to recite “a first gaze direction set… a second gaze direction set…”, i.e. lines 10-14 of claim 1, claims 4-11 similarly recite “gaze direction” wherein Examiner assumes Applicant intended to recite “gaze direction set”.  
Claims 1, 9, 10, and 11 are objected to because they recite “wherein the first gaze direction set… in congestion is smaller number of determination directions than…” where Examiner assumes Applicant intended to recite “wherein the first gaze direction set… in congestion is a smaller number of determination directions than…”, i.e. lines 20-23 of claim 1. 
Claims 1, 9, 10, and 11 are objected to because they recite “when the gaze condition is determined to be satisfied with respect to all the first and second gaze directions…” where Examiner assumes Applicant intended to recite “when the gaze condition is determined to be satisfied with respect to all of the first and second gaze directions”, i.e. lines 24-25 of claim 1.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9, 10, and 11 all recite the limitations “the first gaze direction set” and “the second gaze direction set” i.e. lines 20-25 of claim 1.  There is insufficient antecedent basis for these limitation in each of these claims. Claim(s) 4-8 depend(s) upon claim 1, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Allowable Subject Matter
Claims 1, and 4-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 9, 10, and 11 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “a CPU that…detects a direction of the driver's line-of-sight; determines whether a traveling state of the vehicle is traveling in congestion or is in normal traveling which is not traveling in congestion, determines whether a gaze condition is satisfied, the gaze condition including… determin[ing] whether the driver is in a state of being able to drive based on the determination result… wherein the first gaze direction set corresponding to the case in which the traveling state of the vehicle is traveling in congestion is [a] smaller number of determination directions than the second gaze direction set” in claim 1, and similar in claims 9, 10, and 11. Miyahara et al. (US 2020/0017118) appears to be the closest prior art. Dependent claims 4-8 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669